In the
                        Missouri Court of Appeals
                                 Western District
 STATE ex rel. BLUE SPRINGS                  )
 SCHOOL DISTRICT,                            )
                                             )   WD81197
                 Relator,                    )
                                             )   OPINION FILED: May 21, 2019
 v.                                          )
                                             )
 THE HONORABLE JACK R.                       )
 GRATE,                                      )
                                             )
               Respondent.                   )

                   ORIGINAL PROCEEDING IN PROHIBITION

 Before Writ Division: Cynthia L. Martin, Presiding Judge, Karen King Mitchell, Judge
                          and Anthony Rex Gabbert, Judge


      The Blue Springs School District ("School District") sought a writ of prohibition

directing the circuit court ("Respondent") to take no action other than to grant the School

District's motion for summary judgment. We issued a preliminary writ of prohibition.

Thereafter, we quashed our preliminary writ on the issue of whether sovereign immunity

has been abrogated for discrimination in public accommodation pursuant to section
213.065.1 We made our preliminary writ of prohibition permanent as to the common law

claims asserted in this case because the School District did not waive sovereign immunity

for common law torts by acquiring liability insurance.

         The Supreme Court accepted transfer of the case, and then retransferred the case for

reconsideration in light of R.M.A.(a Minor Child) by his Next Friend, Rachelle Appleberry

v. Blue Springs R-IV School District and Blue Springs School District Board of Education,

568 S.W.3d 420 (Mo. banc 2019).

         We again hold that our preliminary writ of prohibition is quashed with respect to

the claim for discrimination in public accommodation asserted against the School District

pursuant to section 213.065, though for different reasons than originally relied on by this

court. We also again hold that our preliminary writ of prohibition should be made

permanent with respect to the common law claims asserted against the School District, as

R.M.A. has no bearing on that holding.

                                 Factual and Procedural Background

         On November 24, 2015, plaintiff ("B.Z.") initiated a lawsuit in the Circuit Court of

Jackson County ("Underlying Lawsuit")2 against the School District and three individuals

employed by the School District ("Individual Defendants").3 B.Z. alleged that while she

was a kindergartner, she was sexually harassed and assaulted by other students at her



         1
           All statutory references are to RSMo 2000, as supplemented through November 24, 2015, the date the
Underlying Lawsuit was filed, unless otherwise specified.
         2
           The Underlying Lawsuit is styled Jane Doe BZ b/n/f Jane Doe BA v. Blue Springs School District, et al.,
Docket Number 1516-CV25324, pending in the Circuit Court of Jackson County, Missouri.
         3
           The Individual Defendants are a teacher, an assistant principal, and the principal of the elementary school
attended by B.Z. The Individual Defendants are not parties to this writ proceeding.

                                                           2
elementary school.             Count I of B.Z.'s petition alleged discrimination in public

accommodation pursuant to section 213.065 of the Missouri Human Rights Act

("MHRA").4 Count II of the petition alleged the tort of negligent supervision/breach of

ministerial duties.         Count III of the petition alleged the tort of breach of fiduciary

duty/confidential relationship.              All three Counts named the School District and the

Individual Defendants as defendants.

         B.Z.'s petition alleged that "Defendants have purchased liability insurance covering

the type of claims made herein."5 The School District's answer alleged that the petition

failed to state a claim for public accommodation discrimination, and that the School

District had not waived sovereign immunity by acquiring insurance.6

         The School District filed a motion for summary judgment. The School District

alleged that Count I of B.Z.'s petition failed to state a claim because political subdivisions

are not "persons" who can be liable for public accommodation discrimination pursuant to

section 213.065. The School District's motion also alleged that its sovereign immunity for

the common law torts alleged in Counts II and III of the petition was not waived by the

acquisition of liability insurance.7 Though it is uncontroverted that the School District was


         4
            Section 213.010 et seq.
         5
            As we discuss in greater detail, infra, the School District is a governmental entity entitled to sovereign
immunity except to the extent waived. However, "'[s]overeign immunity is not an affirmative defense, but is part of
the plaintiff's prima facie case.'" Newsome v. Kansas City, Mo. Sch. Dist., 520 S.W.3d 769, 776 (Mo. banc 2017)
(quoting St. John's Clinic, Inc. v. Pulaski Cnty. Ambulance Dist., 422 S.W.3d 469, 471 (Mo. App. S.D. 2014)). As
such, B.Z. had the burden to prove that the School District waived its sovereign immunity, and B.Z. was required to
allege specific facts in her petition to establish waiver. Id. at 775-76; Richardson v. City of St. Louis, 293 S.W.3d
133, 137 (Mo. App. E.D. 2009). The purchase of liability insurance may function as a waiver of sovereign
immunity. Section 537.610.1.
          6
            The Individual Defendants also answered the petition, and asserted immunity pursuant to the public duty
doctrine and official immunity. The Individual Defendants' immunity claims are not at issue in this writ proceeding.
          7
            The School District's acquisition of liability insurance is irrelevant to determining whether Count I of
B.Z.'s petition states a claim against the School District. The School District's potential liability pursuant to section

                                                           3
insured by Missouri Public Entity Risk Management Fund ("MOPERM") when the acts

and omissions giving rise to B.Z.'s petition are alleged to have occurred,8 the parties dispute

whether that policy afforded the School District coverage for the claims alleged against it

in Counts II and III of the petition.

         Respondent denied the School District's motion for summary judgment on

October 12, 2017.9 On November 1, 2017, the School District filed a petition for writ of

prohibition alleging that section 213.065 of the MHRA does not authorize a cause of action

for discrimination in public accommodation against political subdivisions of the state, and

that sovereign immunity was not waived for the common law tort claims alleged in Counts

II and III of the petition by the acquisition of insurance. After requesting suggestions from

the Respondent, this court issued a preliminary writ of prohibition directing that

Respondent take no further action as to the School District in the Underlying Lawsuit.10

We later quashed the preliminary writ of prohibition with respect to the claim against the

School District pursuant to section 213.065, but made permanent the writ of prohibition

with respect to the common law claims asserted against School District. The Supreme




213.065 turns on whether sovereign immunity for a claim of discrimination in public accommodation has been
expressly waived by statute.
          8
            One MOPERM policy was in place from July 1, 2013, to January 1, 2014, and a second policy was in
place from January 1, 2014, to January 1, 2015. Though the policies are not identical, the variations between them
are minor, and are immaterial to determining whether the policies afforded coverage to the School District for the
claims alleged in Counts II and III of B.Z.'s petition. The policies are thus collectively referred to in this opinion as
"policy."
          9
            Respondent granted partial summary judgment for the Individual Defendants on Count I of the petition as
the Individual Defendants were not been named in B.Z.'s complaint filed with the Missouri Commission on Human
Rights ("MCHR"). As a result of the Respondent's summary judgment rulings, the School District is the sole
remaining defendant under Count I of the petition, and the School District and the Individual Defendants remain
defendants under Counts II and III of the petition.
          10
             The order issuing a preliminary writ of prohibition also ordered a stay of the Underlying Lawsuit until
further order of this Court.

                                                            4
Court accepted transfer of the case, then retransferred the case for reconsideration in light

of R.M.A. Our previous opinion issued on May 1, 2018 is withdrawn.

                      Standard Applicable to Writs of Prohibition

       "This [c]ourt has discretion to issue and determine original remedial writs." State

ex rel. Bayer Corp. v. Moriarty, 536 S.W.3d 227, 230 (Mo. banc 2017).                    "'The

extraordinary remedy of a writ of prohibition is available: (1) to prevent the usurpation of

judicial power when the trial court lacks authority or jurisdiction; (2) to remedy an excess

of authority, jurisdiction or abuse of discretion where the lower court lacks the power to

act as intended; or (3) where a party may suffer irreparable harm if relief is not granted.'"

Id. (quoting State ex rel. Norfolk S. Ry. Co. v. Dolan, 512 S.W.3d 41, 45 (Mo. banc 2017)).

"'Prohibition is particularly appropriate when the trial court, in a case where the [pertinent]

facts are uncontested, wrongly decides a matter of law thereby depriving a party of an

absolute defense.'" State ex rel. Div. of Motor Carrier & R.R. Safety v. Russell, 91 S.W.3d
612, 616 (Mo. banc 2002) (quoting State ex rel. City of Marston v. Mann, 921 S.W.2d 100,

102 (Mo. App. S.D. 1996)).

       "Normally, we are reluctant to utilize the writ [of prohibition] for the purposes of

reviewing a denial of summary judgment or to correct trial court error." State ex rel.

O'Blennis v. Adolf, 691 S.W.2d 498, 500 (Mo. App. E.D. 1985). However, "[p]rohibition

is generally the appropriate remedy to forestall unwarranted and useless litigation." Id.

(citing State ex rel. New Liberty Hosp. Dist. v. Pratt, 687 S.W.2d 184, 187 (Mo. banc

1985)). "Forcing upon a defendant the expense and burdens of trial when the claim is

clearly barred is unjust and should be prevented." State ex rel. Howenstine v. Roper, 155

                                              5
S.W.3d 747, 749 (Mo. banc 2005) (citing O'Blennis, 691 S.W.2d at 500), abrogated on

unrelated grounds by Southers v. City of Farmington, 263 S.W.3d 603 (Mo. banc 2008).

Because there is no right of appeal from the denial of a motion for summary judgment, the

refusal to utilize a writ where the issues before the court are solely matters of law would

compel a defendant to defend "unwarranted and useless litigation at great expense and

burden." O'Blennis, 691 S.W.2d at 500; see also State ex rel. New Liberty Hosp. Dist., 687
S.W.2d at 187 (holding that where "appeal fails to afford adequate relief, prohibition is the

appropriate remedy to forbear patently unwarranted and expensive litigation,

inconvenience and waste of time and talent"). Thus, prohibition is an appropriate remedy

when "a defendant is clearly entitled to immunity." State ex rel. Bd. of Trs. of City of North

Kansas City Mem'l Hosp. v. Russell, 843 S.W.2d 353, 355 (Mo. banc 1992). And

prohibition is an appropriate remedy where a petition fails to state a viable theory of

recovery, entitling the relator to be dismissed. State ex rel. Henley v. Bickel, 285 S.W.3d
327, 330 (Mo. banc 2009); State ex rel. Union Elec. Co. v. Dolan, 256 S.W.3d 77, 81-82

(Mo. banc 2008). However, "[a] writ of prohibition does not issue as a matter of right.

Whether a writ should issue in a particular case is a question left to the sound discretion of

the court to which application has been made." Derfelt v. Yocom, 692 S.W.2d 300, 301

(Mo. banc 1985) (internal citation omitted).

                                          Analysis

       This writ proceeding requires us to resolve two issues: (i) whether the School

District, a political subdivision, is a "person" subject to liability for public accommodation

discrimination pursuant to section 213.065; and (ii) whether the School District's

                                               6
MOPERM policy waived sovereign immunity for the common law torts alleged in Counts

II and III of B.Z.'s petition by affording the School District coverage. The first issue is

controlled by the Supreme Court's recent decision in R.M.A., 568 S.W.3d 420, 429-30 (Mo.

banc 2019). The second issue requires us to construe an insurance policy, a question of

law. Seeck v. Geico General Ins. Co., 212 S.W.3d 129, 132 (Mo. banc 2007). We review

questions of law de novo. Mantia v. Mo. Dep't of Transp., 529 S.W.3d 804, 808 (Mo. banc

2017).

                                                        I.

Whether the School District is subject to liability for discrimination in public
accommodation pursuant to section 213.065

         Count I of B.Z.'s petition alleges discrimination pursuant to the MHRA, and

specifically, discrimination in public accommodation pursuant to section 213.065. B.Z.

alleges that the School District11 directly or indirectly discriminated against her use of a

public elementary school12 on the grounds of sex.

         Section 213.065.2 describes the statutory claim for discrimination in public

accommodation:

         It is an unlawful discriminatory practice for any person, directly or
         indirectly, to refuse, withhold from or deny any other person, or to attempt
         to refuse, withhold from or deny any other person, any of the
         accommodations, advantages, facilities, services, or privileges made
         available in any place of public accommodation, as defined in section

         11
            As previously explained, Count I of the petition also named the Individual Defendants. However, the
Individual Defendants were granted summary judgment on Count I of the petition because they were not named in
the administrative complaint B.Z. filed with the MCHR. As a result, the School District is the only remaining
defendant under Count I.
         12
            Missouri courts have concluded that a public school is a place of public accommodation as defined in
section 213.010(15). Doe ex rel. Subia v. Kansas City, Mo. Sch. Dist., 372 S.W.3d 43, 48-50 (Mo. App. W.D.
2012).

                                                        7
       213.010 and this section, or to segregate or discriminate against any such
       person in the use thereof on the grounds of race, color, religion, national
       origin, sex, ancestry, or disability.

(Emphasis added.) Section 213.065.2 limits those who can be liable for discrimination in

public accommodation to "any person." Under the MHRA, the term "person" is statutorily

defined as follows:

       [I]ncludes one or more individuals, corporations, partnerships, associations,
       organizations, labor organizations, legal representatives, mutual companies,
       joint stock companies, trusts, trustees, trustees in bankruptcy, receivers,
       fiduciaries, or other organized groups of persons.

Section 213.010(14).

       The School District alleges that it is a political subdivision, and that political

subdivisions are not included in the statutory definition of "person." As such, the School

District alleges it is not a "person" subject to liability for discrimination in public

accommodation pursuant to section 213.065.2. This issue of statutory construction was

resolved in R.M.A., 568 S.W.3d at 429-30, where our Supreme Court concluded that school

districts and school boards "are 'persons' as defined by section 213.010(14) and used in

section 213.065."

       The preliminary writ of prohibition we issued directing that Respondent take no

further action as to the School District in the Underlying Lawsuit is quashed with respect

to Count I of B.Z.'s petition.




                                            8
                                                     II.

Whether the School District's MOPERM policy waives sovereign immunity by affording
coverage for the School District for the common law tort claims alleged in Counts II and
III of the plaintiff's petition

        The School District argues that it enjoys sovereign immunity for the common law

torts alleged in Counts II and III of B.Z.'s petition. Respondent argues that the School

District's sovereign immunity for common law torts was waived by the acquisition of

liability insurance.

        Section 537.600.1 codifies sovereign immunity for tort liability as existed at

common law, except to the extent waived, abrogated or modified by statutes in effect prior

to September 12, 1977,13 and except for injuries resulting from a public employees'

operation of a motor vehicle in the course of their employment, or injuries caused by the

condition of a public entity's property.              Section 537.600.1(1), (2).          These statutory

exceptions to sovereign immunity are not at issue in this case.

        Section 537.610.1 also addresses waiver of sovereign immunity and provides, in

relevant part:

        [T]he governing body of each political subdivision of this state,
        notwithstanding any other provision of law, may purchase liability
        insurance for tort claims, made against . . . the political subdivision, but the
        maximum amount of such coverage shall not exceed two million dollars for
        all claims arising out of a single occurrence and shall not exceed three
        hundred thousand dollars for any one person in a single accident or
        occurrence, . . . and no amount in excess of the above limits shall be awarded
        or settled upon. Sovereign immunity . . . is waived only to the maximum

        13
Jones v. State Highway Comm'n, was decided on September 12, 1977, and abrogated sovereign immunity
for tort liability. 557 S.W.2d at 230 n.15. Section 537.600 abrogated that decision.

                                                      9
       amount of and only for the purposes covered by such policy of insurance
       purchased pursuant to the provisions of this section . . . .

(Emphasis added.) By its plain terms, section 537.610.1 provides for the waiver of

sovereign immunity if a political subdivision purchases liability insurance for tort claims

made against the political subdivision.     "[W]hen a public entity purchases liability

insurance, [section] 537.610.1 provides that immunity is waived as to torts other than those

set out in [section] 537.600 to the extent of and for the specific purposes covered by the

insurance purchased." Brennan By & Through Brennan v. Curators of the Univ. of Mo.,

942 S.W.2d 432, 434 (Mo. App. W.D. 1997).

       "The plaintiff shoulders the burden of proving the existence of an insurance policy,

and that the terms of the policy cover the claims asserted by the plaintiff against the

[political subdivision]." Topps v. City of Country Club Hills, 272 S.W.3d 409, 415 (Mo.

App. E.D. 2008). Here, it is uncontroverted that the School District purchased a MOPERM

policy. The parties dispute, however, the extent to which the policy provides coverage "for

tort claims, made against . . . the [School District]."   Section 537.610.1. Whether the

School District's MOPERM policy waives sovereign immunity "is expressly dictated, and

limited, by the terms of the insurance policy." Topps, 272 S.W.3d at 415. In making this

determination, "we are guided by the policy language alone." Id.

       Section I of the MOPERM policy is entitled "WHAT MOPERM PAYS." Section

I, subparagraph A is entitled "COVERAGE." Coverage is afforded to the School District

for claims made against the School District by two provisions: subparagraph A.1 and

subparagraph A.2.


                                            10
      Subparagraph A.1 provides, in part:

      Coverage for the Member Agency14 for claims on causes of action
      established by Missouri Law. For claims of causes of action established by
      Missouri Law, MOPERM will pay on behalf of the Member Agency the
      ultimate net loss the Member Agency shall become legally obligated to pay
      by reason of liability arising out of:

      a. Injuries directly resulting from the negligent acts or omissions by public
         employees arising out of the operation of motorized vehicles within the
         course of their employment;

      b. Injuries caused by the condition of a public entity's property . . . .

Section I, subparagraph A.1 of the policy thus provides the School District "with coverage

[for claims against it] for the two express exceptions to [section] 537.600, negligent

operation of motor vehicles and injuries caused by the condition of a public entity's

property." Moses v. County of Jefferson, 910 S.W.2d 735, 736 (Mo. App. E.D. 1995). As

these statutory exceptions to sovereign immunity are not at issue in this case, Section I,

subparagraph A.1 of the MOPERM policy is not relevant to the Respondent's contention

that the School District waived sovereign immunity by acquiring insurance.

      Section I, subparagraph A.2 provides:

      Coverage for Member Agency for claims on causes of action other than
      those established by Missouri Law; and coverage for public officials and
      employees. For claims against the Member Agency on causes of action
      other than those established by Missouri Law and for claims against public
      officials and employees, MOPERM will pay the ultimate net loss which the



      14
           The School District is identified as the "Member Agency" on the policy's Declaration Page.

                                                        11
       Covered Party shall become legally obligated to pay by reason of liability
       for damages because of:

       COVERAGE A - BODILY INJURY LIABILITY
       COVERAGE B - PROPERTY DAMAGE LIABILITY
       COVERAGE C - PUBLIC OFFICIALS ERRORS AND OMISSIONS
       LIABILITY
       COVERAGE D - PERSONAL INJURY LIABILITY

       to which this memorandum applies, caused by or arising out of an
       occurrence.

(Emphasis added.) The bold and italicized text in Section I, subparagraph A.2 provides

coverage for the School District for "claims on causes of action other than those established

by Missouri Law," and as to this narrow category of covered claims, agrees to pay losses

the School District is legally obligated to pay. "[C]laims on causes of action other than

those established by Missouri Law" has a settled meaning, and "provide[s] protection . . .

against claims under federal statutes, as in Owen v. City of Independence, 445 U.S. 622,

100 S. Ct. 1398, 63 L. Ed. 2d 673 (1980), or for claims against the [School District] for

injuries occurring in another state pursuant to California v. Nevada, 447 U.S. 125, 100
S. Ct. 2064, 65 L. Ed. 2d 1 (1980)." Moses, 910 S.W.2d at 736. Counts II and III of B.Z.'s

petition are not claims on causes of action "other than those established by Missouri law."

Consistent with this fact, Respondent does not rely on the bold and italicized text in Section

I, subparagraph A.2 to contend that the School District waived sovereign immunity by

acquiring insurance.

       Instead, Respondent relies solely on the underlined text in Section I, subparagraph

A.2 to argue that the School District acquired insurance which waived sovereign immunity.

The underlined text in Section I, subparagraph A.2 provides coverage "for public officials

                                             12
and employees." Unlike the coverage afforded the School District by subparagraph A.2,

the coverage afforded to public officials and employees by subparagraph A.2 is not limited

to particular claims. Rather, subparagraph A.2 "provides coverage 'for public officials and

employees on all claims,'" Moses, 910 S.W.2d at 737, and with respect to "all claims"

against public officials and employees, the policy obligates MOPERM to pay for damages

within Coverages A through D.15 Respondent reasons that the coverage for public officials

and employees for "all claims" constitutes the acquisition of coverage by the School

District for "all claims" because the School District is liable for the negligent acts and

omissions of its employees pursuant to the doctrine of respondeat superior.

         Respondent's argument is without merit.                           The argument disregards that

"[r]espondeat superior is not a cause of action but rather a theory under which an employer

is held responsible for the misconduct of a [sic] employee where that employee is acting

within the course of scope of his employment." Dibrill v. Normandy Assocs., Inc., 383
S.W.3d 77, 89 n.6 (Mo. App. E.D. 2012). Because political subdivisions act through their

employees, recovery against a political subdivision in tort is almost universally pursuant to

the doctrine of respondeat superior. See Southers, 263 S.W.3d at 609 (concluding the

same for actions to recover damages pursuant to the motor vehicle sovereign immunity

waiver found in section 537.600.1(1)). By its very essence, therefore, sovereign immunity

protects the state and its political subdivisions from liability, including respondeat superior


          15
             Damages sought in Count II and III of B.Z.'s petition fall within Coverage C for Public Officials Errors
and Omissions (defined by the policy to include "any and all breaches of duty . . . arising from negligent action or
inaction, mistake, misstatement, error, neglect, inadvertence or omission . . . in the discharge of duties with the
Member Agency"), and Coverage D for Personal Injury Liability (defined by the policy to include "discrimination
prohibited by law").

                                                          13
liability, unless sovereign immunity for the political subdivision is expressly waived. The

MOPERM policy's express extension of coverage to public officials and employees for

their personal liability does not constitute an express extension of coverage for the School

District's respondeat superior liability. "It is often possible to sue a public official or an

employee on a claim against which the public agency is protected by sovereign immunity,

and one can well understand why [a political subdivision] might want to protect its

functionaries against individual liability." Moses, 910 S.W.2d at 737. However, "[t]his

provision [in a policy] does not [operate to] waive the [political subdivision's sovereign]

immunity. Id.

       Thus, the MOPERM policy does not provide the School District with coverage for

respondeat superior liability as to all common law tort claims merely because it provides

coverage to public officials and employees for such claims. As such, the School District

has not waived sovereign immunity for the common law torts asserted in Counts II and III

of B.Z.'s petition. Were we to conclude to the contrary, then the provisions in Section I,

subparagraphs A.1 and A.2 expressly limiting the coverage afforded the School District

would be rendered superfluous. "[W]e aim to give a reasonable meaning to every provision

[of an insurance policy] and to avoid an interpretation that renders some provisions trivial

or superfluous." Nooter Corp. v. Allianz Underwriters Ins. Co., 536 S.W.3d 251, 264 (Mo.

App. E.D. 2017).

       Consistent with our conclusion, the MOPERM policy explicitly disclaims coverage

for the School District beyond that expressly provided by the policy. "'Insurance policies

are read as a whole, and the risk insured against is made up of both the general insuring

                                             14
agreement as well as the exclusions and definitions.'" Owners Ins. Co. v. Craig, 514
S.W.3d 614, 617 (Mo. banc 2017) (quoting Dutton v. Am. Family Mut. Ins. Co., 454
S.W.3d 319, 323-24 (Mo. banc 2015)). The MOPERM policy disclaimer states:

       Nothing contained in this section, or the balance of this document, shall be
       construed to broaden the liability of the [School District] beyond the
       provisions of Sections 537.600 to 537.610, RSMo, nor to abolish or waive
       any defense at law which might otherwise be available to the [School
       District] or its officers and employees.

A nearly identical disclaimer provision was at issue in Topps v. City of Country Club Hills,

where it was held that:

       Because a number of courts have held that "a public entity retains its full
       sovereign immunity when the insurance policy contains a disclaimer stating
       that the entity's procurement of the policy was not meant to constitute a
       waiver of sovereign immunity," the disclaimer provision in the City's
       [insurance] policy acts to retain the City's sovereign immunity.
272 S.W.3d at 418 (quoting Parish v. Novus Equities Co., 231 S.W.3d 236, 246 (Mo. App.

E.D. 2007)). The Topps court added that the disclaimer's references to sections 537.600

and 537.610 clearly indicated an intent to disclaim any waiver of sovereign immunity. Id.

       The disclaimer provision in the MOPERM policy reinforces that coverage is

afforded to the School District, but only for claims made against the School District

(including on a theory of respondeat superior liability): (1) for causes of action arising out

of Missouri law, limited to injuries directly resulting from the negligent operation of motor

vehicles and injuries caused by a dangerous property condition (Section I, subparagraph

A.1); and (2) for causes of action not arising out of Missouri law, construed as claims

arising under federal law, or from injuries occurring in another state (Section I,

subparagraph A.2). The MOPERM policy does not afford the School District coverage for

                                             15
respondeat superior liability for any other claims. As plainly stated in section 537.610.1,

sovereign immunity is waived by the acquisition of liability insurance "only for the

purposes covered by such policy of insurance." The School District's sovereign immunity

for the common law tort claims alleged in Counts II and III of B.Z.'s petition was not

waived by the acquisition of liability insurance pursuant to section 537.610.1.

                                       Conclusion

       The preliminary writ of prohibition we issued directing that Respondent take no

further action as to the School District in the Underlying Lawsuit is quashed with respect

to Count I of B.Z.'s petition. The preliminary writ of prohibition we issued directing that

Respondent take no further action as to the School District in the Underlying Lawsuit is

made permanent with respect to Counts II and III of B.Z.'s petition.

       This matter is remanded to the trial court with instructions to enter summary

judgment in favor of the School District in the Underlying Lawsuit on Counts II and III of

B.Z.'s petition. In all other respects, this Court's general stay of proceedings in the

Underlying Lawsuit is lifted.




                                          __________________________________
                                          Cynthia L. Martin, Judge

All concur




                                            16